 
 
Exhibit 10.15
 
CUSTOMERS BANCORP, INC.
BONUS RECOGNITION AND RETENTION PROGRAM

 
Effective January 1, 2011
 
 
ARTICLE I
PURPOSE
 
The purpose of this Plan is to provide specified benefits to a select group of
management and highly compensated Employees who contribute materially to the
continued growth, development and future business success of Customers Bancorp,
Inc. and its Subsidiaries that are Employers under this Plan from time to time.
 
 
ARTICLE II
DEFINITIONS
 
For purposes of this Plan, unless otherwise clearly apparent from the
context,  the following phrases and terms shall have the indicated meanings:
 
2.1           “Annual Deferral Account” means, with respect to an individual who
is a Participant for a given Plan Year, an unfunded account established on the
books of the Company to record the notional investment and reinvestment of the
deferred Bonus, the Matching Amount, and any earnings thereon, as described in
Section 4.4 below.  Such accounts will be established for each Plan Year in
which an individual actively participates in the Plan.
 
2.2           “Bank” means Customers Bank, a Pennsylvania Bank.
 
2.3           “Beneficiary” means the person or persons designated as such under
a valid Beneficiary Designation Form. For purposes of the preceding sentence the
term “person” shall include an individual, trust and estate. In default of a
valid Beneficiary Designation Form, a Participant’s Beneficiary shall be his or
her estate.
 
2.4           “Beneficiary Designation Form” means such form as shall be
prescribed from time to time by the Committee for purposes of permitting a
Participant to specify who should receive the balance in his or her Annual
Deferral Account(s) in the event of his or her death prior to the receipt
thereof.  No such form shall be valid unless it is signed and filed with the
Committee (or its designee) prior to the death of a Participant.
 
2.5           “Board” means the Board of Directors of the Company.
 
2.6           “Bonus” means the amount payable to an individual with respect to
any relevant calendar year, other than regular salary, wages and perquisites,
under such incentive compensation plan or other bonus program established by the
Employer.
 
2.7           “Cause” means actions of or failure to act by a Participant which
would authorize the forfeiture of fringe benefits or other remuneration under
his or her written contract of employment with the Employer or, if there is no
written contract of employment, (i) the willful material failure to perform the
duties to the Employer required of the Participant (other than any such failure
resulting from incapacity due to physical or mental illness of the Participant
or material changes in the direction and policies of the Board of Directors of
the Employer), if such failure continues for fifteen (15) days after a written
demand for substantial performance is delivered to the Participant by the
Employer which specifically identifies the manner in which it is believed that
the Participant has failed to attempt to perform his duties hereunder; (ii) the
willful engaging by the Participant in misconduct materially injurious to the
Employer; (iii) receipt by the Employer of a notice (which shall not have been
appealed by the Participant  or shall have become final and non-appealable) of
any governmental body or entity having jurisdiction over the Employer requiring
termination or removal of the Participant from his then present position, or
receipt of a written directive or order of any governmental body or entity
having jurisdiction over the Employer (which shall not have been appealed by
Participant or shall have become final and non-appealable) requiring termination
or removal of the Participant from his then present position; or (iv) personal
dishonesty, incompetence, willful misconduct, willful breach of fiduciary duty
involving personal profit or conviction of a felony.  For purposes of this
paragraph, no act, or failure to act, on the Participant's part shall be
considered ''willful'' unless done or omitted to be done by the Participant in
bad faith and without reasonable belief that his action or omission was in the
best interest of Employer.  Any act or omission to act by the Participant in
reliance upon a written opinion of counsel to the Employer shall not be deemed
to be willful.
 
 
 
 
 
1

--------------------------------------------------------------------------------

 
 
 
2.8           “Change in Control” means (a) there occurs a merger, consolidation
or other business combination or reorganization to which the Company is a party,
whether or not approved in advance by the Board, in which (i) the members of the
Board immediately preceding the consummation of such transaction do not
constitute a majority of the members of the Board of the resulting corporation
and of any parent corporation thereof immediately after the consummation of such
transaction, and (ii) the shareholders of the Company immediately before such
transaction do not hold more than fifty  percent (50%) of the voting power of
securities of the resulting corporation; (b) there occurs a sale, exchange,
transfer, or other disposition of substantially all of the assets of the Company
to another entity, whether or not approved in advance by the Board (for purpose
of this Plan, a sale of more than one-half of the branches of the Bank would
constitute a Change in Control, but for purposes of this paragraph, no branches
or assets will be deemed to have been sold if they are leased back
contemporaneously with or promptly after their sale); (c) a plan of liquidation
or dissolution is adopted for the Company; or (d) during any 12-month period,
any “person” or any group of “persons” (as such term is defined in Sections
13(d) and 14(d) of the Exchange Act), other than the holders of shares of the
Company’s common stock immediately prior to the commencement of such 12-month
period, is or shall become the “beneficial owner” (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of securities of the Company
representing 50% or more of the combined voting power of the Company’s then
outstanding securities.
 
2.9           “Code” means the Internal Revenue Code of 1986, as amended and as
the same may hereafter be amended.
 
2.10         “Committee” means the compensation committee of the Board or such
other committee as may be appointed by the Board to administer this Plan.  Such
term also includes the whole Board to the extent it takes action with respect to
administrative or operational matters relating to the Plan.
 
 
 
 
 
2

--------------------------------------------------------------------------------

 
 
 
2.11           “Common Stock” means the voting common stock of the Company, or
such other securities of the Company as may be substituted therefor.
 
2.12           “Company” means Customers Bancorp, Inc., and any successor
thereto.
 
2.13           “Deferral Election” means an irrevocable election by a
Participant, on a form prescribed by the Committee, to defer receipt of a
portion of his or her Bonus for a given calendar year.
 
2.14           “Disability” means a physical or mental impairment with respect
to which a Participant qualifies for permanent disability benefits under his or
her Employer’s long-term disability plan, or, if such Participant does not
participate in such a plan, such an impairment that qualifies as “permanent and
total disability” under Code Section 22(e)(3).
 
2.15           “Effective Date” means January 1, 2011.
 
2.16           “Employee” means an individual who is a common law employee of
any Employer.
 
2.17           “Employer” means the Company and/or any Subsidiary of the Company
that has been selected by the Board as eligible to have certain of its
management and highly compensated personnel participate in the Plan.
 
2.18           “ERISA” means the Employee Retirement Income Security Act of
1974, as amended and as the same may hereafter be amended.
 
2.19           “Exchange Act” means the Securities Exchange Act of 1934, as
amended and as the same may hereafter be amended.
 
2.20           “Fair Market Value” means, with respect to Common Stock, (a) if
the Common Stock is readily tradable on an established securities market, the
closing price on the date of determination, or the last trading day preceding
the date of determination if the date of determination is not a trading date, or
(b) if the Common Stock is not readily tradable on an established securities
market, the value determined by application of a reasonable valuation method
selected by the Committee.
 
2.21           “Matching Amount” means, with respect to the amount of a Bonus
deferred for any year by a Participant, an amount equal to 100% of such deferred
Bonus amount.
 
2.22           “Participant” means an individual who (i) has executed and timely
filed a Deferral Election Form with the Committee  (or its designee) and (ii)
remains an Employee or,  if not, has a balance standing to his or her credit in
one or more Annual Deferral Accounts. Such term also includes a deceased
Participant’s Beneficiary, who is entitled to a Plan benefit, until such benefit
is paid.
 
 
 
 
3

--------------------------------------------------------------------------------

 
 
 
 
2.23           “Payment Election” means an election, on a form prescribed by the
Committee, by a Participant as to when the vested balance in one of his or her
Annual Deferral Accounts shall be paid.  A separate Payment Election shall be
made with respect to each Deferral Election and shall be subject to the same
timing requirements and revocation restrictions as the corresponding Deferral
Election pursuant to Section 3.2 below.
 
2.24           “Plan” means the Customers Bancorp, Inc. Bonus Recognition and
Retention Program as evidenced by this document and as the same may hereafter be
amended.
 
2.25           “Plan Year” means a calendar year, or such other fiscal year as
may be designated by the Board from time to time.
 
2.26           “Retirement” means the voluntary Separation from Service by a
Participant on or after attainment of age sixty-five (65).
 
2.27           “Securities Act” means the Securities Act of 1933, as amended and
as the same may hereafter be amended.
 
2.28           “Separation from Service,” in the case of any Participant with
respect to his or her Employer, shall have the same meaning as the meaning set
forth in regulations promulgated by the United States Treasury Department under
Section 409A of the Code.
 
2.29           “Subsidiary” means a subsidiary corporation, as defined in Code
Section 424(f), that is a subsidiary of the corporation to which reference is
being made.
 
2.30           “Year of Service” means a one-year period of continuous
employment by one or more Employers.
 
 
ARTICLE III
SELECTION.  ELIGIBILITY AND ENROLLMENT
 
3.1           Selection and Eligibility of Participants: Participation in the
Plan shall be limited to a select group of management and highly compensated
Employees, as determined by the Committee in its sole discretion. From that
group, the Committee shall select, in its sole discretion, the Employees who
shall be eligible to participate in the Plan from time to time. The Company’s
Chief Executive Officer shall at all times be deemed eligible to participate in
the Plan.
 
3.2           Enrollment Requirements.  As a condition of Plan participation,
each selected Employee shall annually (or more frequently)  complete and return
to the Committee (or its designee) such forms as it may prescribe from time to
time.  Each Deferral Election shall be filed no later than, and shall be
irrevocable after, December 31 prior to the calendar year with respect to which
any portion of the relevant Bonus may be earned; provided, however, that in the
event an Employee is hired during a Plan Year and is designated as being
eligible to participate for such year, such Employee may commence participation
for such year by filing a Deferral Election within thirty (30) days of
employment, which election shall be irrevocable after such thirtieth (30th)
day.  Each eligible Employee must file a new Deferral Election for each year
with respect to which he or she desires to defer receipt of a portion of a
Bonus.
 
 
 
 
 
4

--------------------------------------------------------------------------------

 
 
 
ARTICLE IV
PLAN CONTRIBUTIONS AND INVESTMENTS
 
4.1           Bonus Deferral.  A Participant may elect to defer receipt of not
less than 25%, nor more than 50%, of his or her Bonus payable with respect to
each year of participation.
 
4.2           Allocation of Deferred Bonus.  That number of shares of Common
Stock having a Fair Market Value equal to the portion of the Bonus deferred by a
Participant, measured as of the date on which such portion of the Bonus would
have been paid to the Participant but for the deferral, shall be allocated and
recorded to an Annual Deferral Account established by the Company for the year
of deferral.
 
4.3           Allocation of Matching Amount.  At the same time that shares of
Common Stock are allocated to an Annual Deferral Account for a Participant
pursuant to Section 4.3 above, a Matching Amount, in the form of the same number
of shares of Common Stock so allocated, shall be allocated and recorded by the
Company to such Annual Deferral Account.
 
4.4           Notional Investments; Reinvestment of Earnings.  No trust or other
segregated fund shall be established to hold deferred Bonus amounts, Matching
Amounts, or shares of Common Stock allocated to Annual Deferral Accounts for
Participants pursuant to Section 4.2 and Section 4.3 above.  Shares of Common
Stock allocated to Annual Deferral Accounts shall reflect merely the notional
investment of Participants’ deferred Bonus amounts and their respective Matching
Amounts.  To the extent that a cash dividend is paid with respect to the Common
Stock, each Annual Deferral Account shall be adjusted to reflect the notional
reinvestment of such dividend on the dividend payment date in additional shares
of Common Stock as if the amount of the dividend had been paid on that number of
shares then allocated to the Annual Deferral Account.  Similarly, to the extent
that a stock dividend is paid with respect to the Common Stock, each Annual
Deferral Account shall be increased by that number of additional shares of
Common Stock which would have been paid on that number of shares then allocated
to the Annual Deferral Account.
 
4.5           Effect on Deferral Election Upon Certain Terminations of
Employment.  In the event a Participant files a Deferral Election and
subsequently terminates as an Employee prior to the date Bonuses are paid for
the relevant year, the Deferral Election filed for such year shall be
administered as provided in this section in lieu of any otherwise applicable
provision of this Plan document.  In such event,  if (a) he or she is entitled
to a Bonus notwithstanding such termination and (b) the termination of
employment is described in Section 5.2, 5.3 or 5.5 or occurs following the event
described in Section 5.4, then such Bonus and the related Matching Amount shall
be distributed to such individual or his or her Beneficiary in (i) cash or (ii)
shares of Common Stock of equivalent Fair Market Value as of the date such Bonus
would otherwise be paid in cash, at the Committee’s election, within 60 days
following the date such year’s Bonuses are paid.
 
 
 
 
5

--------------------------------------------------------------------------------

 
 
 
 
ARTICLE V
VESTING
 
5.1           In General.  A Participant shall become 100% vested in an Annual
Deferral Account on the fifth anniversary of the date of the initial allocations
to such account, provided, he or she remains continuously employed by an
Employer from the date of such initial allocations to such fifth anniversary
date.
 
5.2           Death; Disability.  Notwithstanding the provisions of Section 5.1,
in the event of the death of a Participant or the termination of the
Participant’s employment by reason of Disability, he or she will thereupon
become 100% vested in each of his or her Annual Deferral Accounts.
 
5.3           Retirement.  Notwithstanding the provisions of Section 5.1, in the
event of the Retirement of a Participant, he or she will thereupon become 100%
vested in each of his or her Annual Deferral Accounts.
 
5.4           Change in Control.  Notwithstanding the provisions of Section 5.1,
a Participant shall become 100% vested in each of his or her Annual Deferral
Accounts upon the occurrence of a Change in Control.
 
5.5           Involuntary Termination.  Notwithstanding the provisions of
Section 5.1, in the event a Participant is involuntarily terminated as an
Employee, other than for Cause, prior to the attainment of 100% vesting in any
of his or her Annual Deferral Accounts, he or she shall become 100% vested in
each of the otherwise non-vested accounts.
 
5.6           Termination for Cause; Certain Voluntary Termination. In the event
a Participant is terminated as an Employee for Cause or voluntarily terminates
as an Employee (other than by reason of Retirement) prior to the attainment of
100% vesting in an Annual Deferral Account, then, in either case, he or she
shall forfeit the balance in each such non-vested account.
 
 
ARTICLE VI
DISTRIBUTION OF BENEFITS
 
6.1           Distribution In General.  Following the occurrence of an event
occasioning a distribution, the vested portion of a Participant’s Annual
Deferral Account shall be paid to him or her or, in the case of death, his or
her Beneficiary.  The number of days within which payment shall be made shall be
as set forth in Section 6.3.
 
6.2           Events Occasioning Distribution.  For purposes of Section 6.1,
each of the following shall be an event occasioning a distribution with respect
to a relevant Annual Deferral Account:
 
(a)           If a Participant has in effect a valid Payment Election with
respect to such account providing for its distribution upon 100% vesting therein
and satisfies the provisions of Section 5.1, such event shall be the fifth
anniversary of the initial funding of such account.
 
 
 
 
 
 
6

--------------------------------------------------------------------------------

 
 
 
(b)           If a Participant has in effect a valid Payment Election with
respect to such account providing for its distribution upon his or her
Separation from Service and he or she experiences a Separation from Service
after having previously satisfied the provisions of Section 5.1,  such event
shall be the date of such Separation from Service.
 
(c)           If a Participant dies or Separates from Service by reason of
Disability, such event shall be the date of Separation from Service.
 
(d)           In the event of the Retirement of a Participant, such event shall
be the date of Retirement.
 
(e)           If a Participant has in effect a valid Payment Election with
respect to such account providing for its distribution upon 100% vesting therein
and a Change in Control occurs,  such event shall be the date of the Change in
Control.
 
(f)            If a Participant has in effect a valid Payment Election with
respect to such account providing for its distribution upon Separation from
Service and he or she experiences a Separation from Service after having
previously become 100% vested therein by reason of a Change in Control, such
event shall be the date of such termination.
 
(g)           If a Participant is involuntarily terminated under circumstances
described in Section 5.5, such event shall be the date of such Separation from
Service.
 
(h)           In the absence of a valid Payment Election with respect to an
Annual Deferral Account, the Participant shall be deemed to have made an
election to provide for distribution of such account upon 100% vesting therein.
 
6.3           Time of Distribution.  Distributions of vested benefits from
Annual Deferral Accounts shall be made within ninety (90) days following an
event described in Section 6.2 as directed by the Company, but in no event later
than March 15 of the calendar year following the calendar year in which such
event occurs.
 
6.4           Mode of Distribution.  All Plan distributions shall be made in one
lump sum in Common Stock, except to the extent that cash is to be distributed
pursuant to Section 4.5(i) above.
 
 
ARTICLE VII
ADDITIONAL OPERATIONAL PROVISIONS
 
7.1           Status of Participants as Creditors.  Participants in the Plan
shall be general unsecured creditors of each relevant Employer with respect to
their Plan benefits, and they shall have no right to or interest in any specific
asset of the Company or any Employer.  This Plan shall at all times be an
“unfunded plan” for purposes of the Code and ERISA.
 
7.2           Income and Other Tax Withholding.  By agreeing to participate in
the Plan, each Participant authorizes the Employer to make such tax withholdings
with respect to amounts paid or distributed to him or to her pursuant to the
Plan as may be necessary to discharge its tax withholding obligations.  Except
to the extent that cash is distributed to a Participant pursuant to Section
4.5(i) above, tax withholding shall be funded by means of a reduction in the
number of shares of Common Stock distributable to a Participant or Beneficiary
by that number of shares having a Fair Market Value on the distribution date
equal to the minimum amount of taxes required to be withheld and the Employer’s
satisfaction of that amount through cash deposits.
 
 
 
 
 
 
7

--------------------------------------------------------------------------------

 
 
 
ARTICLE VIII
ADMINISTRATION
 
8.1           In General.  The Plan shall be administered from time to time by
the Committee.
 
8.2           Meetings and Action.  The Committee shall hold such meetings at
such times as it deems necessary or appropriate for the proper and efficient
management and operation of the Plan.  Notices of meetings shall be given as
provided in guidelines adopted by the Committee or as otherwise specified in
relevant documents pertaining thereto.  Unless otherwise provided in such
documents, a majority of the members of the Committee shall constitute a quorum
for holding a meeting, and binding action may be taken by a vote of a majority
of those Committee members present at such meeting.
 
8.3           Administration of Plan; Interpretation of Plan Document.  The
Committee shall administer the Plan in accordance with the terms of this Plan
document insofar as it is consistent with the provisions of applicable law,
including, without limitation, ERISA. In connection with such administration, it
may adopt such rules of interpretation as may be necessary or appropriate to
facilitate the proper and nondiscriminatory administration of the Plan.
 
8.4           Binding Effect of Committee Actions and Determinations. Unless
overridden by the Board, any action taken or determination made by the Committee
shall be final and binding on the person affected; provided, however, that,
prior to taking any action or making any determination that may be adverse, in
whole or in part, to any person, the Committee shall accord such person the
right to be heard with respect to such matter. The procedures to be followed in
connection therewith shall be governed by a claims procedure established for
such purpose and consistent with the claims procedure provisions of ERISA.
 
8.5           Liability of Committee Members.  No member of the Committee shall
be personally liable for any act or failure to act in connection with the good
faith administration of the Plan.  Unless prohibited by law or the Company’s
by-laws, in the event any such member is nonetheless held so liable by a court
of competent jurisdiction or otherwise, the Company shall indemnify such member
and hold him or her harmless from any and all liability imposed with respect to
such administration, including, without limitation, compensatory and punitive
damages, professional fees, and other related out-of-pocket expenses.
 
 
ARTICLE IX
MISCELLANEOUS MATTERS
 
9.1           Amendment and Termination.  The Plan may be amended from time to
time and may be terminated at any time by appropriate action of the Board;
provided, however, that no such action shall be taken which (i) would adversely
affect the rights of Plan Participants with respect to their then Annual
Deferral Accounts, or (ii)  requires shareholder approval under applicable law
until such approval is secured .  In the event of Plan termination or the
suspension of Plan contributions, Participants may be required to satisfy the
Plan’s vesting requirements, as set forth herein, as a condition of receiving a
distribution from a given Annual Deferral Account.
 
 
 
 
8

--------------------------------------------------------------------------------

 
 
 
 
9.2           No Right to Continued Employment.  Participation in the Plan shall
not give any Participant the right to remain in the employ of his or her
Employer or any company affiliated with such Employer, nor shall such
participation limit in any respect the right of such Employer to terminate the
Participant’s employment at any time and for any reason.
 
9.3           No Right to Continued Participation.  Except in the case of the
Company’s Chief Executive Officer, participation in the Plan with respect to one
Plan Year shall not give the Participant the right to participate in the Plan in
any future year.
 
9.4           Plan Independent of Other Plans and Arrangements. This Plan is
independent of and shall not be affected by (a) any other plans of deferred
compensation which may be maintained by the Company or any of its Subsidiaries
from time to time, or (b) any deferred compensation arrangements to which a
Participant may be a party.
 
9.5           Certain Securities Law Matters.
 
(a)           Distribution of Plan benefits may be suspended or modified to the
extent necessary to comply with any applicable federal or state securities law.
 
(b)           Shares of Common Stock distributed from the Plan may be marked
with such legend as the Company, after consultation with counsel, deems
necessary or appropriate to comply with any applicable federal or state
securities or other law.
 
9.6           Recovery.  Plan benefits shall be subject to recovery by the
Company under any clawback, recovery, recoupment or similar policy hereafter
adopted by the Company, whether in connection with Section 954 of the Dodd-Frank
Wall Street Reform and Consumer Protection Act, as amended from time to time, or
otherwise as required by law.
 
9.7           Captions.  The captions of the several articles and sections of
this Plan document have been inserted for convenience of reference only and
shall not be considered in the construction hereof.
 
9.8           Number.  Words used herein in the singular shall include the
plural, as clearly appropriate, and vice versa.
 
9.9           Applicable Law.  Except to the extent provided herein or otherwise
preempted by federal law, this Plan document shall be construed, administered
and enforced in accordance with the domestic internal law of the Commonwealth of
Pennsylvania.
 
9.10         Effective Date.  This Plan became effective as of January 1,
2011.  The Plan has been amended by the Board to reflect the terms of the Plan
of Merger and Reorganization approved by the shareholders of the Bank effective
as of September 17, 2011.
 
 
 
 
 
9

--------------------------------------------------------------------------------